Carley, Presiding Judge,
concurring specially.
I concur only in Division 1 of the majority opinion wherein we find that under Cielock v. Munn, 244 Ga. 810 (262 SE2d 114) (1979), and its progeny, that the case must be remanded to the trial court for a hearing and ruling on appellants’ motion to withdraw admissions. I do not believe that, at this time we should consider any other aspect of the case. Accordingly, I believe that the correct judgment line would be “Judgment reversed and case remanded with direction.”